internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact victoria j driscoll id no telephone number refer reply to cc ita - cor-141961-01 ir number 0108-4zcgndgs date date this letter provides general information in response to your letter of date concerning whether your father could have claimed an exemption for you on his tax_return filed this year you state that you live with your father that your only income is ssi and that you are on medicaid sec_151 of the internal_revenue_code allows a taxpayer an exemption for a dependent as defined in sec_152 sec_152 defines the term dependent to include a taxpayer’s son if the taxpayer provided over half of the son’s support for the calendar_year sec_1_152-1 of the income_tax regulations provides that in determining whether a taxpayer provided over half of an individual’s support the amount of support received from the taxpayer must be compared to the entire amount of support that the individual received from all sources the regulation states that the term support includes food shelter clothing medical and dental care education and similar items if an item of support furnished an individual is in the form of property or lodging the amount of the item must be measured in terms of its fair_market_value social_security act benefits received by an individual and expended for his support are included in the total support received from all sources thus in summary for the support_test to be met your father must establish the total amount of support you received from all sources and that he provided over half of that support included in the total amount of support you received is the amount of the ssi payments that were expended for your support and the fair_market_value of the lodging your father provided for you assuming the support_test is met along with the other tests for claiming a dependency_exemption your father may claim an exemption for you we have enclosed an extract from publication your federal_income_tax which explains this subject in greater detail including an example on page i hope this information is helpful to you if you have any questions please call victoria driscoll at cor-141961-01 sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
